ZIONS BANCORPORATION October 3, 2012 Ms. Suzanne Hayes Assistant Director Division of Corporation Finance Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re:Zions Bancorporation Form 10-K for Fiscal Year Ended December 31, 2011 Filed February 29, 2012 Definitive Proxy Statement on Schedule 14A Filed April 12, 2012 Form 10-Q for Fiscal Quarter Ended June 30, 2012 Filed August 8, 2012 File No. 001-12307 Dear Ms. Hayes: We have received your comment letter dated September 28, 2012 related to the filings referenced above. As acknowledged today with Aslynn Hogue, we expect to provide our response to your comment letter no later than October 30, 2012. /s/ Alexander J. Hume Name: Alexander J. Hume Title: Senior Vice President and Corporate Controller
